HARRIS,J.,
The above named action was instituted by summons filed by plaintiff on April 11,1974. Thereafter, on August 29,1974, a complaint was filed in response to arule to file same filed by defendant on May 1, 1974. On September 30,1974, the original defendant filed a complaint to *245join the above named John M. Layman and Chie O. Layman, his wife, and Paul R. Marks and La Rue B. Marks and Kenneth Thumma as additional defendants. Additional defendant Kenneth Thumma filed preliminary objections raising the following issues: (1) the timeliness of filing the complaint to join, and (2) the running of the statute of limitations.
This court hereby finds that the complaint to join the additional defendant was filed 30 days after receipt of the complaint by original defendant. This filing of the complaint to join additional defendant is well within the 60-day period set forth in Pa. R.C.P. 2253 which provides:
“Neither praecipe for a writ to join an additional defendant nor a complaint if the joinder is commenced by a complaint, shall be filed by the original defendant or an additional defendant later than sixty (60) days after the service upon the original defendant of the initial pleading of the plaintiff or any amendment thereof unless such filing is allowed by the court upon cause shown.”
Pleadings in an action are delineated in Rule 1017 of the Pennsylvania Rules of Civil Procedure and a summons in trespass is not included therein.
While recovery may be barred by the statute of limitations with regard to a cause of action between plaintiff and additional defendant, said statute does not begin to run on original defendant’s claim for indemnity until after judgment is obtained in the original action. Ziskind et al. v. Bruce Lee Corporation, 224 Pa. Superior Ct. 518 (1973); McCleary v. Barrow et al., 87 York 21 (1973).
It is, therefore, ordered and decreed that the preliminary objections of additional defendant, Ken*246neth Thumma, is hereby dismissed and said additional defendant is hereby ordered to file an answer within 20 days, with leave to plead by way of new matter the statute of limitations.